UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-6608



MILTON TOWNSEND,

                                               Plaintiff - Appellant,

             versus


W. P. ROGERS, Regional Director; MARCIA SEAY,
Institutional    Ombudsman;   SUSAN    CARSON,
Operations Officer; ALTON BASKERVILLE, Warden;
SHEILA HUGHES, Assistant Grievance Ombudsman,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-03-781)


Submitted:    June 9, 2004                     Decided:   July 7, 2004


Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.


Remanded by unpublished per curiam opinion.


Milton Townsend, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Milton Townsend, a Virginia inmate, appeals the district

court’s    order   adopting         the     magistrate    judge’s   report    and

recommendation and dismissing Townsend’s complaint under 42 U.S.C.

§ 1983 (2000) for failure to object to the magistrate judge’s

report and recommendation. We remand for further factual findings.

           On appeal, Townsend alleges that he never received the

February 27, 2004 report and recommendation.                A party who fails to

object in writing within ten days to a magistrate judge’s proposed

findings of fact and conclusions of law is not entitled to de novo

review of the magistrate judge’s determinations and is barred from

contesting these determinations on appeal.               Wright v. Collins, 766

F.2d 841, 845-46 (4th Cir. 1985). However, the waiver of appellate

rights for failing to object to a magistrate judge’s report and

recommendation     is   not    a    jurisdictional       requirement.      United

States    v.   Schronce,      727    F.2d     91,   93-94    (4th   Cir.   1984).

Consequently, when a litigant is proceeding pro se, he must be

given fair notice of the consequences of failing to object before

a procedural default will result.             Wright, 766 F.2d at 846.

           When objections to a magistrate judge’s determinations

have been filed, de novo review by an Article III judge is not only

required by statute, Orpiano v. Johnson, 687 F.2d 44, 47-48 (4th

Cir. 1982), it is indispensable to the constitutionality of the

Magistrate Judge’s Act.            See United States v. Raddatz, 447 U.S.


                                          - 2 -
667, 681-82 (1980). If Townsend’s contentions are true, he did not

receive any notice of the consequences of failing to object to the

magistrate judge’s report and may have been prevented from timely

filing objections preserving appellate review.

              Accordingly, because the record on appeal is insufficient

to determine whether Townsend actually received a copy of the

magistrate judge’s report and recommendation, we remand to the

district      court    for   further   proceedings    to    determine    whether

Townsend received adequate notice of the magistrate judge’s report

and recommendation.          We dispense with oral argument because the

facts   and    legal    contentions    are     adequately    presented    in   the

materials      before    the   court   and     argument    would   not   aid   the

decisional process.



                                                                         REMANDED




                                       - 3 -